




Exhibit 10.77
LATTICE SEMICONDUCTOR CORPORATION


2013 Cash Incentive Plan Summary



--------------------------------------------------------------------------------





Purpose


The 2013 Cash Incentive Plan (the “Plan”) will encourage and reward strong
financial performance and operational results. Employees will be compensated
both for achievement of specific financial measures derived from the Company’s
annual operating plan and corporate performance measured by the achievement of
corporate MBOs.
Eligibility
Regular employees below CVP (hereafter “Non-executives”) become eligible to
participate in the 2013 Plan beginning the first full fiscal quarter after their
hire date. Employees at CVP level and above (hereafter “Executives”) become
eligible to participate as provided in their initial offer letter or Employment
Agreement, as applicable.
Eligibility excludes the following:
•
Those who are eligible under the Company’s Sales Incentive Plan (“SIP”);

•
Temporary employees and contractors; and

•
Any other persons deemed ineligible by application of the provisions set forth
under the heading Other General Provisions hereafter.



Incentive Period
The Incentive Period is the fiscal year December 30, 2012 to December 28, 2013,
but incentives may be paid to Non-executives based on the Company’s fiscal
quarters that form a part of the Incentive Period.


Incentive Targets


Each participant will be assigned an incentive target (“Individual Target”)
within a range of values established under the Company’s compensation practices.
The target, stated as a percentage of Eligible Wages, is the potential incentive
amount that an employee may earn if all funding and performance criteria for the
Incentive Period are met at 100% of target.
Participants may earn from 0% up to 200% of their Individual Target based on
achievement of funding and performance criteria as outlined herein.
Funding


Achievement by the Company of specified levels of GAAP Operating Income before
incentive accrual and acquisition related expenses (“Operating Income”) is
required to fund the payment of incentives for the achievement of the operating
income and revenue elements of the Plan.


For Non-executives, the Plan will fund and potentially pay quarterly incentives
for the achievement of the operating income and the revenue elements if the
quarterly thresholds are met. For Non-executives, the plan may fund with respect
to the MBO element even if the Operating Income threshold has not been met;
provided, however, that payments under the Plan for achievement of quarterly
MBOs may only be made if Operating Income is positive and those payments may not
exceed 50% of Operating Income.


If a target Operating Income level is surpassed, the plan will continue funding
(and be scored) on a linear basis.


For Executives, the Plan fund will fund and potentially pay annually if the
annual thresholds are met.
As in the case of Non-executives, if a target Operating Income level is
surpassed, the plan will continue funding (and be scored) on a linear basis.






--------------------------------------------------------------------------------




Performance Criteria


Once the funding is achieved, Company financial performance and/or achievement
of corporate MBOs are required for an incentive to be paid.
Non-executives
For Non-executives, the weighting of the three elements is as follows:
Performance Metric
Weighting
Operating Income
25%
Revenue
25%
MBOs
50%
Total
100%



Operating Income
One quarter of the bonus is earned based on achievement of Operating Income.
Revenue
One quarter of the bonus is earned based on achievement of Revenue.
Corporate MBOs
One half of the bonus is earned based on achievement of Corporate MBOs. These
measurable goals will be established and communicated at the beginning of the
Incentive Period. The MBOs are approved by the Compensation Committee of the
Board of Directors and that Committee will approve the scoring of the MBOs at
the end of each fiscal quarter. The Board of Directors will approve the final
scoring of the MBOs at the conclusion of the Incentive Period. The determination
of the Committee and the Board, respectively, are final.
On a quarterly basis, applying the foregoing scoring elements, Non-executives
will be eligible for an incentive based on the following formula for each of the
first three fiscal quarters:
Non-executive Employee Payout = Quarterly Eligible Wages * Individual Target *
[(Quarterly OI score *.25) + (Quarterly Revenue score * .25) + (Quarterly MBO
score * .5)]
As is reflected in the foregoing formula, the payout to any Non-executive
employee may not exceed more than Quarterly Eligible Wages * Individual Target
in at the end of any quarter. At the end of the Incentive Period (the fourth
fiscal quarter), provided the Company has met its Quarterly Thresholds for each
of the four fiscal quarters, including without limitation the fourth fiscal
quarter, the Annual Thresholds for Operating Income and Revenue (as set forth
for Executives) will be applied to the following formula for Non-executive
Employees to determine any additional incentive to be paid to Non-executive
employees for the year:
Non-exec Final Payout = [Annual Eligible Wages * Individual Target * ((Annual OI
score *.25) + (Annual Revenue score * .25) + (Annual MBO score * .5))] - [Q1
Incentive Payout + Q2 Incentive Payout + Q3 Incentive Payout + Q4 Incentive
Payout]
In the event the Quarterly Thresholds have not been met in any quarter, the CEO
in their sole discretion after consultation with the Board of Directors, will
determine whether to apply the formula and whether any additional incentive
shall be paid to Non-executive employees.
A payment may only be made if such calculation results in a positive difference.
In the event the difference is negative, no claw back will be undertaken with
respect to the Non-executive employees.




--------------------------------------------------------------------------------




Executives
For Executives, the weighting of the three elements is as follows:
Performance Metric
Weighting
Operating Income
33.5%
Revenue
33.5%
MBOs
33 %
Total
100%



Operating Income
One third of the bonus is earned based on achievement of Operating Income.
Revenue
One third of the bonus is earned based on achievement of Revenue.
Corporate MBOs
One third of the bonus is earned based on achievement of Corporate MBOs. These
measurable goals will be established and communicated at the beginning of the
Incentive Period. The MBOs are approved by the Compensation Committee of the
Board of Directors and that Committee will approve the scoring of the MBOs. The
Board of Directors further will approve the final scoring of the MBOs at the
conclusion of the Incentive Period. The determination of the Committee and the
Board, respectively, are final.
At the end of the Incentive Period, applying the foregoing scoring elements,
Executives will be eligible for an incentive based on the following formula:
Executive Payout = Annual Eligible Wages * Individual Target * [(OI score *.335)
+ (Revenue score * .335) + (MBO score * .33)]


Other General Provisions
Incentive payments will be made after the end of the fiscal quarter, or the
fiscal year, as applicable, once financial results have been determined, and in
the case of the fiscal year end audited, and team goal achievement has been
reviewed and approved by the Compensation Committee and Board of Directors as
provided above.


Eligible Wages means base salary paid during the applicable incentive period,
exclusive of any bonuses or wage supplements. In the case of hourly employees,
Eligible Wages mean ordinary wages earned and paid exclusive of any overtime
wages paid during the incentive period.


Where an employee’s Incentive Target changes during a fiscal quarter by reason
of a move from one grade level to another or due to a promotion or other
increase, the Incentive Target shall be effective as of the first day of that
fiscal quarter; provided, however, that all changes in Incentive Targets arising
out of the annual FOCAL process shall be deemed to have effect as of the first
day of the second fiscal quarter.


Employee must be an active employee on the first working day of the fiscal
quarter for which the bonus is to be paid to be eligible to receive a bonus for
such fiscal quarter. For purposes of this provision, the first working day shall
mean the first day after the commencement of the fiscal quarter that employees
are expected by the Company to attend to their employment duties and be present
at their designated workplace.


Employee must be in an active, eligible employment status as of the date
incentive payments are actually paid to be eligible to receive an incentive for
the prior fiscal quarter or Incentive Period and such incentive is not deemed to
be earned until the payment date. No pro rata or partial payment will be paid
for employees who are not actively employed on the date payments are made.


Employees who are on an approved Leave of Absence at the time the incentive is
paid and who have met the criteria for a payout will be eligible for an
incentive payment provided they have worked at least fifty percent of the
working days during that fiscal quarter of Incentive Period, as applicable,
unless otherwise provided by local law.


Employees who are on a formal Performance Improvement Plan (PIP) due to an
Improvement Required rating determination or other unsatisfactory performance at
any time during a fiscal quarter are not eligible to receive an incentive
payment for that




--------------------------------------------------------------------------------




quarter. The determination of the employee’s manager shall be conclusive and
final with respect to the issue of whether a PIP has been satisfactorily
performed.


Normal tax and other required deductions will be withheld from incentive
payments.


Participation in this plan does not constitute a contract of employment with the
Company for any specified period of time, nor is it an entitlement to
participate in any other program or any future program.


The Compensation Committee of the Board of Directors will oversee the Plan. The
Human Resources Department will administer the Plan.


The Company reserves the right to cancel, revise, interpret, and apply this Plan
and its provisions at its discretion. Changes to the Plan must be in writing.
Changes impacting the Executives must be approved by the Compensation Committee
and the Board of Directors. The Company’s General Counsel and CEO must approve
any exceptions to the Plan.


